before the trial was set to begin that petitioners moved to vacate the trial
                date. Thus, applying the standards for mandamus relief to the instant
                matter, we conclude that our intervention is not warranted.          See NRS
                34.160 (providing that a writ of mandamus is available to compel the
                performance of an act that the law requires as a duty resulting from an
                office, trust, or station or to control an arbitrary or capricious exercise of
                discretion); Int? Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev.
                193, 197, 179 P.3d 556, 558 (2008); Pan v. Eighth Judicial Dist. Court, 120
                Nev. 222, 228, 88 P.3d 840, 844 (2004) (providing that it is the petitioner's
                burden to demonstrate that our extraordinary intervention is warranted);
                Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 679, 818 P.2d 849, 853
                (1991) (explaining that a writ of mandamus is an extraordinary remedy
                and whether such a writ will be considered is within our sole discretion).
                Although petitioners argue that the district court's decision to deny the
                motion was not based on reason, but rather on a preference for
                maintaining the trial date, the documents provided to this court do not
                support this argument or demonstrate that the district court otherwise
                acted arbitrarily or capriciously under the circumstances. Accordingly, we
                            ORDER the petition DENIED.



                                                                        Ade.
                                                            Pickering



                                                            Parraguirre


                                                                                         ,J
                                                            Saitta

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
cc: Hon. Valorie J. Vega, District Judge
     Hafter Law
     Harrison Davis Steakley Morrison, P.C.
     Wetherall Group, LTD.
     Eighth District Court Clerk




                                   3